Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 2, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142198                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  In re Parole of Michelle Elias.                                                                          Mary Beth Kelly
  _________________________________________/                                                               Brian K. Zahra,
                                                                                                                      Justices


  MACOMB PROSECUTING ATTORNEY,
          Plaintiff-Appellee,
  v                                                                 SC: 142198
                                                                    COA: 300113
                                                                    Macomb CC: 2010-001213-AP
  MICHELLE ELIAS,
           Defendant-Appellant.
  and
  MICHIGAN PAROLE BOARD,
           Interventor.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 21, 2010
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.

         We further ORDER that this case be argued and submitted to the Court of
  Appeals together with the case of People v Haeger (Docket No. 141718), which we
  remanded to the Court of Appeals for consideration as on leave granted by order dated
  February 2, 2011, at such future session of the Court of Appeals as both cases are ready
  for submission.

        We do not retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 2, 2011                    _________________________________________
           p0126                                                               Clerk